Title: To Thomas Jefferson from Archibald Gardner, 12 February 1806
From: Gardner, Archibald
To: Jefferson, Thomas


                        
                            Debtors Apartment, Washington February 12th 1806
                        
                        The petition of Archibald Gardner; most respectfully represents:
                        That your petitioner, is at present confin’d, in the Prison of Washington County, District of Columbia;
                            & has been, ever Since the 22nd. of May last.   That in July Term last, Your petitioner was tried, for Assault & Battery, before the Court of the
                            Said District, then Sitting in this City, and was fin’d One Dollar, & ordered to pay the Court Charges, Amounting
                            to $25.47 Dollars more; or remain in Custody till the Sentance was complied with.   That from the inability of your Petitioner, to pay the above, he has remained here ever Since, & now
                            prays your Excellancy, will remit his Fine, Court Charges, and Prison fees; and restore him to that Liberty, which he now
                            knows how to estimate.   He hopes, that the prayer of this petition, will not be refused, Considering its the first time, he
                            ever was tried, for the like Offence; in any Court, and having already experienced, an Imprisonment of nearly Nine Months.   And now, most Sincerely promises that Should his petition be granted, his future observance of the Laws of
                            his Country, Shall truly evince his Gratitude, and in the mean time, will ever pray, as in duty bound.—
                        Your Petitioner
                        
                            Arch, Gardner
                            
                        
                        
                            City of Washington
                            Febry. 25th. 1806
                            The within Named Archibald Gardner is in confinement for an Assault on my person, and being satisfied
                                that the punishment he has received is adequate to his Offence, and being also satisfied that he regrets his improper
                                conduct, and will endeavour to conduct with propriety in future, I therefore join in his request and pray that the
                                benefit of a full pardon may be granted him.
                        
                        
                            Ezr. King
                            
                        
                        
                            The under signed Judges, believing the facts stated in the within petition to be true, respectfully
                                recommend to the President of the United States to grant the prayer thereof.—
                        
                        
                            W. Cranch
                            
                            feb. 26. 1806.
                        
                        
                            I beg leave To state To the President of the U States That I also Think The unfortunate Petitioner a
                                deserving object of lenity;—the punishment he has undergone being an ample expiation of his offence, which did not
                                appear To be attended with any circumstances of peculiar atrocity,—and beleiving his long confinement To result from
                                undissembled poverty.—
                        
                        
                            Wr: Jones Jr.—
                            
                            
                        
                    
                     Let a pardon issue
                                          
                  
                            
                            Th: Jefferson
                     
                     Mar. 1. 06.
                        
               